Title: From Thomas Jefferson to James Bowdoin, 8 February 1786
From: Jefferson, Thomas
To: Bowdoin, James



Sir
Paris Feb. 8. 1786.

I was honoured with your Excellency’s letters of Octob. 10. and 23. by Mr. Barrett. Before his arrival a Mr. Boylston had come here with a cargo of whale oil, and had wished of the Marquis de la Fayette and myself to procure for him the same exemptions from duty as had been obtained the year before for a company. I was of opinion it would be better at once to obtain an abatement for all our citizens in general than to be thus fatiguing the ministers by detail. The Marquis came into my opinion, and as this business lay within the department of the minister of finance, and my applications must go thro the minister for foreign affairs, which would have occasioned too great a delay for Boylston’s vessel, the Marquis undertook the sollicitation as he does whatever interests America, with the greatest zeal, and very soon obtained a reduction of the duty to about 2. livres on the English hundred, or a guinea and a half the ton as it is estimated in England. This is mentioned  to be but for one year; but you need not have the smallest apprehension, in my opinion, of it’s being continued. This matter had been just settled when Mr. Barrett arrived. His arrival, his prudent conduct, his information, has had a good effect in evincing that what had been done was right, and might produce good to this country. He has obtained a contract for a large quantity. If the ministry see that we take produce and manufactures in exchange the abatement will surely be continued. But should money be withdrawn for this article, I do suppose they will revive the duties. The temporary form of the indulgence was probably given for this reason. We are indeed entitled to this at present, because the Hanseatic towns enjoy the same abatements, but as they take very little whale at present, they would readily yeild this abatement, and thus destroy the basis on which we may obtain it as of right.
Your Excellency’s letter of Octob. 10. was the first information I had of a proposition to arrange the Consular establishment under the care of the ministers here. Should I have any thing to do with that of Lisbon, the testimonies I have received in favor of Mr. Warren will entitle him certainly to whatever I can do. I rather suppose however that Congress will find their commerce with Portugal so interesting as to require a minister or resident there, who of course will have the superintendance of that consulate.
I have the honour to be with sentiments of the highest respect & esteem Your Excellency’s most obedient & most humble servt.,

Th: Jefferson

